        Case 3:19-cv-00887-SDD-EWD               Document 22     08/24/20 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA


MICHAEL N. HANNA                                                           CIVIL ACTION

VERSUS                                                                     19-887-SDD-EWD

J.P. MORGAN CHASE & CO.

                                              RULING


        This matter is before the Court on the Motion to Dismiss, Motion to Compel

Arbitration1 by Defendant J.P. Morgan Chase & Company (“Defendant”). Plaintiff Michael

Hanna (“Plaintiff”) filed an Opposition2 to this motion, to which Defendant filed a Reply.3

For the following reasons, Defendant’s Motion is GRANTED.

I.      FACTS AND PROCEDURAL HISTORY

        Plaintiff was an employee of Defendant beginning on June 17, 2016 as a

Senior Home Mortgage Advisor, CPC.4 Defendant alleges that Plaintiff electronically

signed an arbitration agreement on the first day of employment;5 Plaintiff denies

having done so.6 Plaintiff’s alleged supervisor was Colin Wallace (“Wallace”)

throughout his employment with Defendant.7 Beginning shortly after the start of

Plaintiff’s employment, Plaintiff alleges that Wallace engaged in unwelcome sexual

behaviors directed at Plaintiff, including the following:

                -       “making continued sexual passes at [Plaintiff], which were
                        repeatedly rejected,”;



1
  Rec. Doc. 7.
2
  Rec. Doc. 11.
3
  Rec. Doc. 17.
4
  Rec. Doc. 11 p. 1.
5
  Rec. Doc. 7-1 p. 3.
6
  Rec. Doc. 11 p. 2.
7
  Rec. Doc. 1-1 ¶2.
61123                                                                                       1
         Case 3:19-cv-00887-SDD-EWD              Document 22       08/24/20 Page 2 of 11




                -     “inviting [Plaintiff] to his home, which Wallace presented
                      as an opportunity for the two of them to engage in sexual
                      behavior,”;
                -     “repeatedly inviting [Plaintiff] on dates, including for drinks
                      and/or dinner, which [Plaintiff] rebuffed,”;
                -     “repeatedly grabbing, fondling, pinching, and rubbing
                      [Plaintiff’s] nipples in a sexual manner,”;
                -     “attempting to kiss [Plaintiff] on repeated occasions,”; and
                -     “inquiring about [Plaintiff’s] sexuality while [clearly] seeking
                      to engage in a sexual relationship with [Plaintiff]”.8

         Plaintiff alleges that he reported Wallace’s harassment to Defendant to no avail

and that Wallace’s harassment intensified throughout 2017.9 Wallace allegedly

responded to Plaintiff’s rejection of his advances by placing Plaintiff in unnecessary

training programs and by forcing Plaintiff to shadow Wallace.10 In late 2017, Plaintiff

alleges that he reported Wallace’s behavior again to Defendant through Vice

President Stephen Smith (“Smith”), who responded by telling Plaintiff to ask Wallace

to stop, or to call Human Resources.11 According to Plaintiff, no action was taken by

Smith.12 Again, in October of 2017, Wallace allegedly grabbed Plaintiff’s nipples in

front of Plaintiff’s co-workers; further, at a Christmas party in 2017, Wallace allegedly

“began making blowjob gestures toward [Plaintiff] and then approached [Plaintiff] and

grabbed his penis.”13 Plaintiff alleges that he responded to Wallace’s behavior by

forcibly grabbing Wallace’s arm, twisting it, and yelling at Wallace to stop touching

him.14




8
  Rec. Doc. 1-1 ¶3.
9
  Id. at ¶4-5.
10
   Id. at ¶6.
11
   Id. at ¶7.
12
   Id.
13
   Id. at ¶9.
14
   Id.
61123                                                                                      2
        Case 3:19-cv-00887-SDD-EWD         Document 22     08/24/20 Page 3 of 11




        Plaintiff reported the alleged harassment the day after the Christmas party in

2017 to Smith and also to Steve Cook (“Cook”), who was Wallace’s and Plaintiff’s

supervisor.15 Cook “advised [Plaintiff] to talk with Wallace and warned [Plaintiff]

against contacting Human Resources.”16 Wallace ordered Plaintiff to meet with him

after discovering that Plaintiff had reported his behavior. At the meeting, Plaintiff “told

Wallace he was not gay, was not sexually interested in Wallace, and that Wallace

should never touch him again.”17 When Wallace responded angrily and “started

screaming” at Plaintiff, Plaintiff again reported Wallace to Cook, “to no avail.”18

        Plaintiff alleges that Wallace “began openly retaliating against [Plaintiff] by

belittling him in front of his peers, singling him out for unfounded/warranted criticism,

attempting to set [Plaintiff] up and falsely accusing him of misconduct, threatening

disciplinary action, and micromanaging [Plaintiff].”19 The continued sexual

harassment and retaliation interfered with Plaintiff’s employment by increasing the

difficulty of performing his job.20 Further sexual harassment by Wallace alleged by

Plaintiff includes “making sexual passes at [Plaintiff], including by text messages

suggesting sexual contact,” and requesting that Plaintiff “send him ‘a hot picture of

you,’ which [Plaintiff refused].”21 Plaintiff alleges that Wallace changed Plaintiff’s work

documents and impersonated Plaintiff in employment-related matters.22 Plaintiff’s

employment with Defendant was ultimately terminated after Billie Adams (“Adams”)




15
   Rec. Doc. 1-1 at ¶10.
16
   Id.
17
   Id. at ¶11.
18
   Id.
19
   Id. at ¶12.
20
   Id.
21
   Id. at ¶13.
22
   Id. at ¶14.
61123                                                                                    3
        Case 3:19-cv-00887-SDD-EWD                Document 22         08/24/20 Page 4 of 11




became Plaintiff’s new manager in September 2018.23 Plaintiff alleges that when a

different employee failed to “lock” a loan, Wallace falsely represented to the new

supervisor that the failure was Plaintiff’s fault.24 Plaintiff was terminated on November

6, 2018.25

        Plaintiff filed suit against Defendant on November 5, 2019 in the 19th Judicial

District Court for East Baton Rouge Parish, alleging claims of sexual harassment and

retaliation under LA. REV. STAT. 23:301 and reprisal under LA. REV. STAT. 23:967.26

Defendant removed the case to this Court on the basis of diversity of citizenship

under 28 U.S.C. § 1332(a).27 On January 1, 2020, Defendant filed the present Motion

to Dismiss, Motion to Compel Arbitration, asking the Court to dismiss Plaintiff’s claims

and compel arbitration of the dispute.28 The Court now turns to Defendant’s Motions.

II.     LAW AND ANALYSIS

        A. Motion to Compel Arbitration

        The Federal Arbitration Act (“FAA”) governs the enforceability of arbitration

agreements in federal courts. Section 2 of Chapter 1 of the FAA provides that an

arbitration agreement in writing “shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any contract.”29

This provision requires federal courts to “place [arbitration] agreements ‘upon the

same footing as other contracts.’”30 The underlying purpose of the FAA was to create



23
   Rec. Doc. 1-1 at ¶15.
24
   Id.
25
   Id. at ¶16.
26
   Rec. Doc. 7-1 p. 3; see also Rec. Doc. 1.
27
   Id.
28
   Rec. Doc. 7.
29
   9 U.S.C. § 2.
30
   Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 474 (1989) (quoting
    Scherk v. Alberto-Culver Co., 417 U.S. 506, 511 (1974)).
61123                                                                                                     4
        Case 3:19-cv-00887-SDD-EWD                 Document 22         08/24/20 Page 5 of 11




a policy in favor of arbitration, such that “any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration.”31

        Courts undertake a two-step inquiry in evaluating motions to compel

arbitration.32 First, the parties must have an agreement to arbitrate the dispute at

issue.33 Second, if and only if the first step is satisfied, the Court “must consider

whether any federal statute or policy renders the claims non-arbitrable.”34 If the

dispute is referred to arbitration, the FAA requires the Court to stay or dismiss the

proceedings,35 and the Court “shall make an order directing the parties to proceed to

arbitration in accordance with the terms of the agreement.”36

        Because Plaintiff does not argue that his claims are non-arbitrable under a

federal statute or policy, the Court need not consider the second prong of the FAA

test. Consequently, the Court need only consider whether there is a valid agreement

to arbitrate between the parties.

        In considering the first prong of the FAA test, the Court considers (1) whether

there is a valid agreement to arbitrate between the parties, and (2) whether the

dispute in question is covered by the agreement.37 Plaintiff only presents argument


31
   Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983); Gilmer v.
    Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991); Primerica Life Ins. Co. v. Brown, 304 F.3d 469,
    471 (5th Cir. 2002); D.R. Horton, Inc. v. NLRB, 737 F.3d 344, 360 (5th Cir. 2013).
32
   Ameriprise Fin. Servs. v. Etheredge, 277 F.Appx. 447, 449 (5th Cir. 2008); Washington Mut. Finance
    Group v. Bailey, 364 F.3d 260, 263 (5th Cir. 2004); see also Hadnot v. Bay, Ltd., 344 F.3d 474, 476 (5th
    Cir. 2003); Fleetwood Enters. Inc. v. Gaskamp, 280 F.3d 1069, 1073 (5th Cir. 2002); Webb v.
    Investacorp, Inc., 89 F.3d 252, 258 (5th Cir. 1996).
33
   Etheredge, 277 F.Appx. at 449; Bailey, 364 F.3d at 263; Will-Drill Res., Inc. v. Samson Res. Co., 352
    F.3d 211, 214 (5th Cir. 2003).
34
   Will-Drill, 352 F.3d at 214 (quoting R.M. Perez & Assocs., Inc. v. Welch, 960 F.2d 534, 538 (5th Cir.
    1992)); Etheredge, 277 F.Appx. at 449; Bailey, 364 F.3d at 263.
35
   Holts v. TNT Cable Contractors, Inc., 2020 WL 1046337 at *5 (E.D. La. 2020) (citing Tittle v. Enron Corp.,
    463 F.3d 410, 417 n.6 (5th Cir. 2006); Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th
    Cir. 1992)).
36
   9 U.S.C. § 4. See also Holts, 2020 WL at *2; Sedco, Inc. v. Petroleos Mexicanos Mexican Nat’l Oil Co.,
    767 F.2d 1140, 1147 n.20 (5th Cir. 1985).
37
   Will-Drill, 352 F.3d at 214.
61123                                                                                                      5
        Case 3:19-cv-00887-SDD-EWD           Document 22      08/24/20 Page 6 of 11




on the first element regarding the validity of the Agreement; consequently, the second

element regarding the scope of the Agreement is deemed unopposed by the Court.

The Court’s analysis of the first prong of the FAA test shall be limited only to whether

there was a valid agreement to arbitrate.

        Defendant contends that Plaintiff’s claims are subject to a valid and binding

arbitration agreement.38 Defendant argues that, by signing a Binding Arbitration

Agreement (the “Agreement”), Plaintiff agreed to arbitrate the present dispute.39

Plaintiff argues the Agreement is not enforceable because (1) Plaintiff did not sign

the Agreement, and (2) the Agreement was a contract of adhesion.40

                1. Plaintiff’s Signature

        Signature is not required for acceptance under La. Civ. Code art. 1927, which

states that:

                A contract is formed by the consent of the parties established
                through offer and acceptance. Unless the law prescribes a
                certain formality for the intended contract, offer and
                acceptance may be made orally, in writing, or by action or
                inaction that under the circumstances is clearly indicative of
                consent. Unless otherwise specified in the offer, there need
                not be conformity between the manner in which the offer is
                made and the manner in which the acceptance is made.41

However, the Agreement specifies that acceptance may be done by signature:

                When such disputes are not resolved internally, JPMorgan
                Chase provides for their resolution by binding arbitration as
                described    in   this    Binding     Arbitration   Agreement
                ("Agreement"). By signing this Agreement you acknowledge
                that you waive your right to bring claims in court or to resolve
                them before a jury. . .

38
   Rec. Doc. 7-1 p. 6.
39
   Id. at p. 2.
40
   See generally Rec. Doc. 11.
41
   LA. CIV. CODE art. 1927.
61123                                                                                 6
        Case 3:19-cv-00887-SDD-EWD             Document 22      08/24/20 Page 7 of 11




                 By signing this Agreement, I acknowledge that I am waiving
                 my right to bring claims in court or resolve them before a
                 jury.42

The Agreement provides two blanks at the end of the document labeled “Signature”

and “Date”. Further, Plaintiff’s Employment Offer was conditional upon the

acceptance of the Agreement, which the Employment Offer specified could be

accepted by signature:

                 I understand my employment is subject to my and JPMorgan
                 Chase's agreement to submit employment-related disputes
                 that cannot be resolved internally to binding arbitration, as set
                 forth in the Binding Arbitration Agreement detailed below. By
                 signing below I acknowledge and agree that I have read and
                 understand the Binding Arbitration Agreement, have accepted
                 its terms and understand that it is a condition of my
                 employment with JPMorgan Chase.43

The Agreement and the Employment Offer, therefore, clearly indicate that

acceptance of the Agreement may be done by signature.

        Plaintiff argues that Defendant “cannot prove [Plaintiff] actually signed the

Agreement” and “has not provided any evidence showing that [Plaintiff], himself,

actually signed the Agreement.”44 Thus, Plaintiff argues, the Court should not grant

the Motion to Compel because Defendant has not met its burden of proving the

existence of a valid, enforceable agreement to arbitrate.45 Plaintiff submits his own

affidavit in support of his position, in which he testifies that he does not recall and

does not believe that he signed an arbitration clause when filling out his onboarding



42
   Rec. Doc. 7-2 p. 3, 6.
43
   Rec. Doc. 7-2 p. 3.
44
   Rec. Doc. 11 p. 4.
45
   Id.
61123                                                                                   7
        Case 3:19-cv-00887-SDD-EWD                 Document 22         08/24/20 Page 8 of 11




documents.46 In its Reply, Defendant attaches the Declarations of Karen Muscella

(“Muscella”) and Chayanee Ubol (“Ubol”), who each testify that the electronic

signatures appearing on the Agreement are attributable to Plaintiff.47 Plaintiff contests

the Muscella Declaration in a Motion to Strike, arguing that Muscella’s testimony

contains inadmissible legal conclusions and defective expert opinions that she is not

qualified to render.48

        All of the parties’ factual and legal discussion regarding whether Plaintiff did or

did not electronically sign the Agreement is unavailing for the present Motion to

Compel.49 Applying Fifth Circuit jurisprudence to this matter, regardless of whether

Plaintiff signed the Agreement, Plaintiff accepted the conditions of his employment

contained in the Agreement by beginning and continuing his employment with

Defendant. Indeed, continued employment is an action that is “clearly indicative of

consent” as required by La. Civ. Code art. 1927.50 Thus, because it is uncontested

that Plaintiff was an employee of Defendant for over two years, the Court finds that

Plaintiff accepted the Agreement through conduct that clearly indicated his consent.




46
   Rec. Doc. 11-1.
47
   Rec. Doc. 17 p. 3.
48
   Rec. Doc. 20-1 p. 2.
49
   Plaintiff’s Motion to Strike the Muscella Declaration, Rec. Doc. 20, shall therefore be denied as moot, as
    the Court need not consider Muscella’s testimony in reaching its conclusion.
50
   Boxley v. Family Dollar Stores, Inc., 2020 WL 2104945 at *6 n.5 (W.D. La. 2020) (“Even if Boxley's
    electronic signature were insufficient to show express written acceptance, her continued employment
    after receipt of the Arbitration Agreement has been deemed sufficient to constitute acceptance under
    Louisiana law.”) (citing Marino v. Dillard’s, Inc., 413 F.3d 530, 532-33 (5th Cir. 2005)). See also Banks
    v. Waitr Holdings, Inc., 2019 WL 6883672 at *5 (W.D. La. 2019) (“Banks has never denied that she
    received the email and attachments and she continued her employment with Waitr after receipt. Under
    Louisiana law, Banks’ continued employment is sufficient to constitute acceptance of the Agreement to
    Arbitrate Claims.”).
61123                                                                                                       8
       Case 3:19-cv-00887-SDD-EWD               Document 22       08/24/20 Page 9 of 11




               2. Contract of Adhesion

       Plaintiff argues that the Agreement is unenforceable as a contract of adhesion.

A contract of adhesion is a contract, usually in printed from, prepared by a party of

superior bargaining power for adherence or rejection by the weaker party.51 These

contracts often raise a question as to whether the contract is unenforceable due to a

lack of consent by the weaker, non-drafting party or by error.52 In applying the

standard from Aguillard v. Auction Mgmt. Corp, the Louisiana Supreme Court focused

on four factors that can signify an adhesionary contract:

               (1) the physical characteristics of the arbitration clause, (2) the
               distinguished features of the arbitration clause, (3) the
               mutuality of the arbitration clause, in terms of the relative
               burdens and advantages conferred by the clause upon each
               party, and (4) the relative bargaining strength of the parties.53

Further, a party seeking to invalidate the contract as adhesionary must demonstrate

that the non-drafting party either did not consent to the terms in dispute or his consent

was vitiated by error, which in turn, renders the contract or provision unenforceable.54

       The Court finds that an analysis of the Aguillard factors demonstrates that the

Agreement is not an adhesionary contract. The first and second Aguillard factors, the

physical characteristics and the distinguishable features of the arbitration clause,

weigh strongly against adhesion. The section of the document containing the

Agreement is set off by a bold, capitalized header and separate signature block55 and

the text of the Agreement is equivalently sized to the rest of the document.56 The text


51
   Aguillard v. Auction Mgmt. Corp., 2004-2804 (La. 7/29/2005); 908 So. 2d 1, 9.
52
   Id.
53
   Dunn v. JP Morgan Chase Bank, 2020 WL 1984328 at *11 (E.D. La. 2020).
54
   Aguillard, 908 So. 2d at 11.
55
   Rec. Doc. 7-2 p. 3-6, See Dunn, 2020 WL at *12 (finding that a Binding Arbitration Agreement header
    set off with bolding and underlining was sufficient to meet this factor).
56
   See Rec. Doc. 7-2.
61123                                                                                                9
       Case 3:19-cv-00887-SDD-EWD                   Document 22         08/24/20 Page 10 of 11




of the Agreement appears to be a different font, but the chosen font does not render

the document illegible or unreasonably small.57 As for the third Aguillard factor, the

Agreement is mutually applicable. Nowhere in the Agreement does the Defendant

reserve the right to litigate any of the covered claims specified in the Agreement that

the Plaintiff is bound to arbitrate.58 Indeed, the Agreement expressly states that “[a]ny

and all ‘Covered Claims’ . . . between me and JPMorgan Chase . . . shall be submitted

to and resolved by final and binding arbitration in accordance with this Agreement.”59

Finally, the relative bargaining strength of the parties was not unequal. If Plaintiff did

not wish to sign the Agreement, then he could have negotiated for its removal or

sought employment elsewhere.60 Thus, the Court finds that the Agreement is not a

contract of adhesion and is enforceable.

        B. Motion to Dismiss

        Defendant moves to dismiss Plaintiff’s claims pending arbitration.61 Plaintiff

does not argue against dismissal in the event that the Court compels arbitration.62

The Court therefore deems Defendant’s Motion to Dismiss unopposed. Moreover, the

Fifth Circuit has held that dismissal may be ordered when all of the plaintiff’s claims

are subject to arbitration.63 Defendant’s Motion to Dismiss shall be GRANTED.




57
   See Rec. Doc. 7-2; Dunn, 2020 WL at *12.
58
   Rec. Doc. 7-2 p. 5, See Aguillard, 908 So. 2d at 17.
59
   Rec. Doc. 7-2 p. 4.
60
   Velazquez v. Brand Energy & Infrastructure Servs., 781 F.Supp. 2d 370, 377 (W.D. La. 2011) (citing
    Simpson v. Pep Boys-Manny Moe & Jack, Inc., 2003-0358 (La. App. 4 Cir. 4/10/03); 847 So.2d 617,
    622. See also Aguillard, 908 So. 2d at 16-17; Potier v. Morris Bart, L.L.C., 214 So. 2d 116, 123 (La. Ct.
    App. 4 Cir. 3/15/17).
61
   Rec. Doc. 7.
62
   See Rec. Doc. 11.
63
   Griggs v. S.G.E. Mgmt. L.L.C., 905 F.3d 835, 839 (5th Cir. 2018) (citing Alford v. Dean Witter Reynolds,
    Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)) (“Some circuits have held that district courts must stay a case
    when all claims are submitted to arbitration, but this circuit allows district courts to dismiss such claims
    outright.”).
61123                                                                                                         10
          Case 3:19-cv-00887-SDD-EWD       Document 22     08/24/20 Page 11 of 11




III.      CONCLUSION

          For the reasons set forth above, Defendant’s Motion to Dismiss, Motion to Compel

Arbitration64 is GRANTED. Plaintiff’s claims against Defendant are dismissed without

prejudice pending arbitration between the parties.

          Judgment shall be entered accordingly.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on August 24, 2020.




                                         S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




64
     Rec. Doc. 7.
61123                                                                                  11
